DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 
Claim 1 has been amended.  Claim 10 has been cancelled.  Claims 13-16 remain withdrawn.  

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 13, 15, and 16, directed to the inventions of Group II have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on September 20, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 13, 15, and 16 directed to inventions non-elected without traverse.  Accordingly, claims 13, 15, and 16 have been cancelled.

Claims 1, 5, 7-9, 11, 12, 14, 17, and 18 are currently pending and are allowable.
	
	This application is a U.S. National Phase Application filed under 35 U.S.C. §371 and claims priority to International Application No. PCT/JP2018/042207, filed November 15, 2018, which claims priority under 35 U.S.C. §119 to Japanese Application No. 2017-220526, filed November 16, 2017, and Japanese Application No. 2018-116818, filed June 20, 2018.

Withdrawal of Rejections:

	The rejection of claims 1, 5, 7-12, 17, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1, 5, and 7-9 under 35 U.S.C. 103 as being unpatentable over Mammadov et al., is withdrawn.
	The rejection of claims 1, 10-12, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Mammadov et al., and further in view of Kimura et al., as evidenced by Amazon, is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Mammadov et al. (Neural differentiation on synthetic scaffold materials, Biomaterials Science, Vol. 1, (2013), pp. 1119-1137 – Previously Presented), and Kimura et al. (US 2008/0207900; Published 2008 – Previously Presented).
Mammadov et al. teach numerous nerve cell devices that include a neuron, or a precursor cell type differentiated into a neuron, and a cell scaffold (Abs.; Figs. 9-12).  Including a nerve cell device including primary motor neurons, which are neural cells derived from primary cultured cells, where such cells can be cultured on an electrospun PLLA fiber substrate, which is a fiber sheet formed of a polymeric material (Abs.; p. 1126, Left Col., Para. 2).  Fibers of a fiber substrate can have an oriented structure, a distance between the fibers, and openings between the fibers (see Fig. 9B,C; 10c,d; 11(a); 12a,b).  The diameter of a cross section of the fibers can be 0.6-0.8µm when culturing primary motor neurons on PLLA nanofibers (p. 1126, Left Col., Para. 2), as well as 1.3µm (p. 1126, Left Col., line 1).  The cultured neurons form a three-dimensional structure on/in the cell scaffold (see Fig. 9B,C; 10c,d; 11(a); 12a,b).  
Kimura et al. teach neuronal cells derived from rat brains, the cells seeded into a well of a poly-L-lysine coated 96 well polystyrene culture vessel (Para. 394), which is a nerve cell device comprising a cell scaffold (individual well), and primary cultured neurons derived from a mammal.  The neurons are seeded onto the scaffold at a density of 5x105 cells/cm2 (Para. 394).
	However, it is noted that Mammadov et al. is a review article that describes the characteristics of numerous different nerve cell devices.  While the alignment and angle, distance between fibers, diameter of fiber cross-section, thickness of a fiber sheet, opening ratio, and seeding density as claimed may be approximately described, respectively, across multiple devices in Mammadov et al. and Kimura et al., one would not have been motivated from the teachings of Mammadov et al. and Kimura et al. to provide a nerve cell device comprising a cell scaffold with the specific alignment and angle, distance between fibers, diameter of fiber cross-section, thickness and opening ratio of fiber sheet, and seeding density, all together as claimed.  One would not have had a reasonable expectation of success that picking and choosing different components and measurements from a variety of devices would result in a functional nerve cell device.  These limitations, when taken in conjunction with the whole of the claimed device, are not deemed to be taught or rendered obvious by the prior art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 5, 7-9, 11, 12, 14, 17, and 18 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653